Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,               Aug 19 2014, 6:29 am
collateral estoppel, or the law of the
case.




ATTORNEY FOR APPELLANT:                     ATTORNEYS FOR APPELLEE:

STEVEN J. HALBERT                           GREGORY F. ZOELLER
Carmel, Indiana                             Attorney General of Indiana

                                            ROBERT J. HENKE
                                            CHRISTINA D. PACE
                                            Deputy Attorney General
                                            Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT CHILD RELATIONSHIP OF:   )
                                    )
M.G. (Minor Child),                 )
                                    )
                and,                )
                                    )
S.B. (Father),                      )
                                    )
       Appellant-Respondent,        )
                                    )
               vs.                  )            No. 49A02-1312-JT-1028
                                    )
MARION COUNTY DEPARTMENT OF         )
CHILD SERVICES,                     )
                                    )
       Appellee-Petitioner.         )
                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Marilyn Moores, Judge
                        The Honorable Larry Bradley, Magistrate
                           Cause No. 49D09-1304-JT-12689


                                     August 19, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge

                                     Case Summary

       S.B. (“Father”) appeals the termination of the parent-child relationship with his

daughter, M.G. We affirm.

                                          Issue

       The sole issue is whether there is sufficient evidence to support the termination of

Father’s parental rights.

                                          Facts

       Father and A.G. (“Mother”) are the parents of M.G., who was born March 2, 2012.

On March 6, 2012, a child in need of services (“CHINS”) petition was filed alleging that

Mother’s mental state hindered her ability to appropriately parent and that she had not

successfully completed services in a prior unrelated CHINS case. Mother and Father were

unable to provide M.G. with a safe and appropriate living environment while Mother was

receiving inpatient care at a hospital and Father was struggling with substance abuse and

domestic violence propensities. The Department of Child Services (“DCS”) removed

M.G. from the hospital and placed her with her maternal great-aunt (“Aunt”) and great-

uncle (“Uncle”) to ensure M.G.’s safety. On the same day, the trial court held an initial

                                            2
detention hearing and DCS was ordered to continue M.G.’s placement in Aunt and Uncle’s

care. On March 7, 2012, Mother admitted that M.G. was a CHINS.

       On August 13, 2012, the trial court found that M.G. was a CHINS with respect to

Father. The trial court ordered Father to engage in home-based therapy services and case

management. Father only attended nine sessions during a seven-month period and did not

make progress. Father’s therapist recommended a psychological evaluation due to Father’s

decision making. Father did not undergo the evaluation and appeared resistant to services.

DCS had concerns about the effects of the amount of hostility and frustration within

Father’s parents’ home, where Father was living, and the trial court found that the

environment was toxic. As a result, Father was told that he should relocate and find his

own residence.

        On December 17, 2012, during a periodic review hearing, the trial court found that

home-based therapy, case management, and visitation were stopped because of non-

compliance and no-shows as Father was not interested in setting up a visitation schedule.

During a permanency hearing on March 25, 2013, Father did not appear because he was

incarcerated, and the trial court found that Father had been in and out of jail and had not

completed services even though he had the opportunity to do so. The trial court stated,

“[t]his child is in a pre-adoptive home, with a sibling and neither parent has demonstrated

an ability or a willingness to properly parent this child.” Ex. 32. p. 97. M.G.’s permanency

plan was then changed from reunification to adoption.




                                             3
          On April 8, 2013, DCS filed its termination petition. After a hearing, on November

14, 2013, the trial court issued an order terminating Father’s parent-child relationship with

M.G.1 The trial court found in part:

                   19.     [Father] did not undergo a psychological evaluation.

                   20.     [Father] appeared resistant to services.

                   21.     [Father] is currently on work release, and plans to reside
                   with parents when released from home detention. Concerns
                   exist regarding the hostile environment of this home.

                   22.    [Father] is not currently employed, and worked on and
                   off during the CHINS case.

                   23.    [Father] was convicted of one misdemeanor and three
                   felonies during the CHINS case.

                   24.    [Father] was inconsistent in visiting [M.G.], his last visit
                   being in September of 2012.

                                                  *****
                   26.     Continuation of the parent-child relationship poses a
                   threat to [M.G.’s] well-being in that it would pose as a barrier
                   in obtaining permanency for her through an adoption.
                   [Mother] will not be available to provide her child with
                   permanency in, at least, the near future. [Father] has not
                   demonstrated the ability or stability to provide her with
                   permanency, instead choosing to participate in criminal
                   activity.
                   27.    [M.G.] has [sic] in the same placement all her life. This
                   placement is with relatives, is preadoptive, and [M.G.’s] sister
                   also resides in the home.

                   28.    [M.G.] has been observed thriving in her placement and
                   as being very bonded with her caregivers.



1
    The trial court also terminated the parental rights of Mother. Mother does not appeal.
                                                       4
App. pp. 17-18. The trial court concluded in part, “Termination of the parent-child

relationship is in the best interest of [M.G.]. Termination would allow for her to be adopted

into a stable and permanent home with her sister, and have her needs safely met.” Id.

Father now appeals.

                                              Analysis
       “When reviewing the termination of parental rights, we do not reweigh the evidence

or judge witness credibility.” In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). We consider

only the evidence and reasonable inferences most favorable to the judgment. Id. “We must

also give ‘due regard’ to the trial court’s unique opportunity to judge the credibility of the

witnesses.” Id. (quoting Indiana Trial Rule 52(A)). Where a trial court enters findings of

fact and conclusions thereon, as the trial court did here, we apply a two-tiered standard of

review. Id. “First, we determine whether the evidence supports the findings, and second

we determine whether the findings support the judgment.” Id. We will set aside the trial

court’s judgment only if it is clearly erroneous, which occurs if the findings do not support

the trial court’s conclusions or the conclusions do not support the judgment. Id.

       A petition to terminate a parent-child relationship must allege:

              (A) that one (1) of the following is true:

                      (i) The child has been removed from the parent for at
                      least six (6) months under a dispositional decree.

                      (ii) A court has entered a finding under IC 31-34-21-5.6
                      that reasonable efforts for family preservation or
                      reunification are not required, including a description of
                      the court’s finding, the date of the finding, and the
                      manner in which the finding was made.


                                              5
                     (iii) The child has been removed from the parent and has
                     been under the supervision of a county office of family
                     and children or probation department for at least fifteen
                     (15) months of the most recent twenty-two (22) months,
                     beginning with the date the child is removed from the
                     home as a result of the child being alleged to be a child
                     in need of services or a delinquent child;

              (B) that one (1) of the following is true:

                     (i) There is a reasonable probability that the conditions
                     that resulted in the child’s removal or the reasons for
                     placement outside the home of the parents will not be
                     remedied.

                     (ii) There is a reasonable probability that the
                     continuation of the parent-child relationship poses a
                     threat to the well-being of the child.

                     (iii) The child has, on two (2) separate occasions, been
                     adjudicated a child in need of services;

              (C) that termination is in the best interests of the child; and

              (D) that there is a satisfactory plan for the care and treatment
              of the child.

Ind. Code § 31-35-2-4(b)(2). DCS has the burden of proving these allegations by clear and

convincing evidence. I.A., 934 N.E.2d at 1133. We also keep in mind “that parental rights,

while constitutionally protected, are not absolute and must be subordinated to the best

interests of the child when evaluating the circumstances surrounding termination.”

McBride v. Monroe County Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct.

App. 2003).

      On appeal, Father does not challenge the trial court’s findings supporting its

conclusion that the parent-child relationship poses a threat to M.G.’s ability to obtain


                                              6
permanency, but rather he argues that he did not pose a danger to M.G.’s well-being and it

was not in M.G.’s best interests to terminate his parental rights. “In determining whether

the continuation of a parent-child relationship poses a threat to the children, a trial court

should consider a parent’s habitual pattern of conduct to determine whether there is a

substantial probability of future neglect or deprivation.” In re A.P., 981 N.E.2d 75, 81 (Ind.

Ct. App. 2012). Courts must also judge a parent’s fitness to care for their child as of the

time of the termination hearing, taking into consideration any evidence of changed

conditions. Id. Courts also may consider any services offered by the DCS and a parent’s

response to those services. In re L.B., 889 N.E.2d 326, 339 (Ind. Ct. App. 2008), overruled

on other grounds by In re G.P., 4 N.E.3d 1158 (Ind. 2014). Additionally, the failure to

exercise the right to visit one’s own children may demonstrate a lack of commitment to

preserving the parent-child relationship. Id.

        Here, there is a substantial amount of evidence showing that Father did not put

forth much effort to make himself a suitable parent to M.G. The trial court concluded that

his parents’ home created a somewhat hostile environment, yet Father made no attempts to

move. He was convicted of three felonies, and one misdemeanor while the CHINS case

was pending, and failed to complete any of his parenting or drug classes. Father also did

not participate in court ordered home-based reunification services that would have assisted

him in creating an acceptable environment for M.G.            Father has never held stable

employment, does not have stable housing, and has not shown an interest in consistently

visiting M.G. even after multiple visitation referrals. M.G. has never lived with Father and



                                                7
last saw him when she was six months old in September of 2012. The trial court’s findings

regarding threat to M.G. is not clearly erroneous.

       In determining whether termination is in the best interests of a child, courts may

look beyond the factors identified by the DCS and look to the totality of the evidence. In

re I.A., 903 N.E.2d 146, 155 (Ind. Ct. App. 2009). In making a best interests determination,

courts must subordinate the interests of the parent to those of the child. Id. Courts need

not wait until a child is irreversibly harmed before terminating the parent-child relationship.

Id. Termination of parental rights is in a child’s best interests if his or her emotional and/or

physical development is threatened. Stewart v. Randolph County Office of Family &

Children, 804 N.E.2d 1207, 1212 (Ind. Ct. App. 2004), trans. denied.

       Aunt and Uncle wish to adopt M.G. They have had M.G. since birth, have bonded

with M.G., have been deemed appropriate foster parents, and have created an environment

that M.G. has thrived in. They additionally provide an opportunity for M.G. to grow up

with her sister. There is sufficient evidence that it is in the best interests of M.G. for

Father’s parent-child relationship to be terminated, so as to allow permanency of M.G. with

Aunt and Uncle and avoid potential harm to her emotional or physical well-being.

                                             Conclusion
       There is sufficient evidence to support the termination of Father’s parental rights to

M.G. We affirm.

       Affirmed.

BAKER, J., and CRONE, J., concur.



                                               8